Citation Nr: 1108610	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a ventral hernia, spinal stenosis, and arachroiditis.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from October 1954 to September 1956.  He died in April 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In her May 2009 letter, the Veteran's widow requested that she be substituted into the Veteran's claim pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (to be codified at 38 U.S.C.A. § 5121A).

In a January 2011 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2006 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a ventral hernia, spinal stenosis, and arachroiditis.  The Veteran disagreed with this decision and eventually perfected an appeal on these issues.  In an October 2008 decision, the Board remanded this issue for additional development.  The Veteran died in April 2009.

The appellant requested that she be substituted into the Veteran's claim in May 2009.

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.    .

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  In this case, while seeking substitution, the current appellant indicated that she had additional evidence to submit that would counter findings in the last supplemental statement of the case provided to the Veteran.  While she has been accepted for substitution, she was not informed or offered the opportunity to submit that evidence.  That evidence should undergo initial review by the RO/AMC prior to coming to the Board.

Both the fast letter and the proposed regulations provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  In view of the fact this case needs some additional development, based on the presentation of the current appellant, it would seem prudent to provide further notice of the VA's duty to assist in developing claims, and provide notice of what is needed to an appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure Veterans Claims Assistance Act of 2000 (VCAA) compliance on the claim under 38 U.S.C.A. § 1151 for the purpose of accrued benefits and develop the claim as necessary under the duty to assist.  The appellant is specifically to be notified that she is able to submit additional evidence in support of the claim, and she should submit to the AMC/RO the additional evidence to which she previously made reference.

2.  The RO/AMC should adjudicate the claim for compensation under 38 U.S.C.A. § 1151 for a ventral hernia, spinal stenosis, and arachroiditis, if in order (additional evidence received).  If the claim is denied, she should be given a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


